UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (99.8%) (a) Shares Value Aerospace and defense (0.2%) Kratos Defense & Security Solutions, Inc. (NON) (S) 51,441 $354,428 Airlines (0.4%) Alaska Air Group, Inc. 8,700 572,982 Auto components (0.8%) American Axle & Manufacturing Holdings, Inc. (NON) 21,008 361,758 Cooper-Standard Holding, Inc. (NON) 7,907 781,212 Banks (2.4%) Bank of the Ozarks, Inc. 15,000 576,000 Customers Bancorp, Inc. (NON) 22,336 561,974 FCB Financial Holdings, Inc. Class A (NON) 18,384 706,497 First BanCorp. (Puerto Rico) (NON) 160,701 835,645 Western Alliance Bancorp (NON) 20,752 779,030 Biotechnology (9.1%) ACADIA Pharmaceuticals, Inc. (NON) (S) 10,965 348,797 Acceleron Pharma, Inc. (NON) 3,700 133,903 Alder Biopharmaceuticals, Inc. (NON) (S) 12,700 416,179 Alkermes PLC (NON) 7,000 329,210 AMAG Pharmaceuticals, Inc. (NON) (S) 11,680 286,277 Ardelyx, Inc. (NON) 23,127 299,263 ARIAD Pharmaceuticals, Inc. (NON) (S) 76,155 1,042,562 Array BioPharma, Inc. (NON) 40,200 271,350 Axovant Sciences, Ltd. (Bermuda) (NON) 9,900 138,600 Biospecifics Technologies Corp. (NON) 10,453 477,389 Clovis Oncology, Inc. (NON) (S) 6,200 223,510 CytomX Therapeutics, Inc. (NON) 28,000 439,040 Dynavax Technologies Corp. (NON) (S) 32,477 340,684 Eagle Pharmaceuticals, Inc. (NON) (S) 3,559 249,130 Emergent BioSolutions, Inc. (NON) (S) 15,023 473,675 Exelixis, Inc. (NON) 23,300 298,007 FivePrime Therapeutics, Inc. (NON) 10,527 552,562 Halozyme Therapeutics, Inc. (NON) (S) 24,313 293,701 Immune Design Corp. (NON) 15,331 116,209 Inotek Pharmaceuticals Corp. (NON) (S) 23,092 218,912 Insys Therapeutics, Inc. (NON) (S) 13,734 161,924 Ligand Pharmaceuticals, Inc. (NON) (S) 4,349 443,859 Merrimack Pharmaceuticals, Inc. (NON) (S) 55,939 355,213 MiMedx Group, Inc. (NON) (S) 65,114 558,678 Neurocrine Biosciences, Inc. (NON) 7,486 379,091 Ophthotech Corp. (NON) 12,354 569,890 Portola Pharmaceuticals, Inc. (NON) 7,018 159,379 Prothena Corp. PLC (Ireland) (NON) (S) 18,334 1,099,490 Puma Biotechnology, Inc. (NON) (S) 6,700 449,235 Repligen Corp. (NON) 15,986 482,617 Sage Therapeutics, Inc. (NON) 5,634 259,446 Sorrento Therapeutics, Inc. (NON) 19,000 147,060 TESARO, Inc. (NON) (S) 5,033 504,508 Trevena, Inc. (NON) 20,900 141,075 Ultragenyx Pharmaceutical, Inc. (NON) (S) 7,300 517,862 uniQure NV (Netherlands) (NON) 14,924 114,169 Building products (2.6%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) (S) 14,924 562,784 Continental Building Products, Inc. (NON) 32,121 674,220 NCI Building Systems, Inc. (NON) 25,674 374,584 Patrick Industries, Inc. (NON) 16,901 1,046,510 PGT, Inc. (NON) 68,195 727,641 Trex Co., Inc. (NON) 7,116 417,852 Capital markets (0.7%) E*Trade Financial Corp. (NON) 20,500 596,960 Lazard, Ltd. Class A 12,848 467,153 Chemicals (2.6%) American Vanguard Corp. 36,271 582,512 Innophos Holdings, Inc. 8,462 330,272 Koppers Holdings, Inc. (NON) 18,900 608,202 Minerals Technologies, Inc. 7,412 523,954 Trinseo SA 18,977 1,073,339 W.R. Grace & Co. 9,700 715,860 Commercial services and supplies (1.3%) Deluxe Corp. 8,700 581,334 MSA Safety, Inc. 9,628 558,809 Tetra Tech, Inc. 22,271 789,952 Communications equipment (3.1%) Applied Optoelectronics, Inc. (NON) (S) 13,500 299,835 Arista Networks, Inc. (NON) 5,900 501,972 Ciena Corp. (NON) 18,681 407,246 InterDigital, Inc./PA 8,797 696,722 Ixia (NON) 31,034 387,925 Netscout Systems, Inc. (NON) 20,300 593,775 Plantronics, Inc. 11,861 616,298 ShoreTel, Inc. (NON) 59,201 473,608 Ubiquiti Networks, Inc. (NON) (S) 10,576 565,816 Construction and engineering (3.1%) Argan, Inc. 17,692 1,047,189 Dycom Industries, Inc. (NON) 12,405 1,014,481 Granite Construction, Inc. 8,800 437,712 MasTec, Inc. (NON) 43,290 1,287,445 Quanta Services, Inc. (NON) 29,900 836,901 Construction materials (1.2%) Summit Materials, Inc. Class A (NON) 46,100 855,155 U.S. Concrete, Inc. (NON) 18,384 846,859 Consumer finance (1.0%) Encore Capital Group, Inc. (NON) (S) 8,179 183,864 FirstCash, Inc. (Mexico) 9,800 461,384 OneMain Holdings, Inc. (NON) (S) 25,300 783,035 Diversified telecommunication services (1.6%) Cogent Communications Holdings, Inc. 22,237 818,544 IDT Corp. Class B 23,818 410,622 Inteliquent, Inc. 50,945 822,252 Vonage Holdings Corp. (NON) 50,600 334,466 Electrical equipment (1.6%) AZZ, Inc. 11,155 728,087 EnerSys 14,594 1,009,759 Sensata Technologies Holding NV (NON) (S) 17,600 682,528 Electronic equipment, instruments, and components (2.3%) Arrow Electronics, Inc. (NON) 8,500 543,745 Belden, Inc. 5,800 400,142 Littelfuse, Inc. 5,338 687,588 MTS Systems Corp. 6,218 286,215 Plexus Corp. (NON) 14,034 656,511 SYNNEX Corp. 6,425 733,157 Equity real estate investment trusts (REITs) (2.1%) Chesapeake Lodging Trust 18,000 412,200 Communications Sales & Leasing, Inc. 36,766 1,154,820 National Health Investors, Inc. 11,779 924,416 STAG Industrial, Inc. 25,000 612,750 Food products (2.1%) B&G Foods, Inc. 9,600 472,128 Dean Foods Co. 29,600 485,440 Nomad Foods, Ltd. (United Kingdom) (NON) 78,900 932,598 Omega Protein Corp. (NON) 21,300 497,781 Sanderson Farms, Inc. 6,820 656,971 Health-care equipment and supplies (5.1%) Conmed Corp. 9,728 389,704 DexCom, Inc. (NON) 6,422 562,953 Entellus Medical, Inc. (NON) 13,540 300,317 GenMark Diagnostics, Inc. (NON) (S) 59,829 705,982 Globus Medical, Inc. Class A (NON) (S) 23,921 539,897 Halyard Health, Inc. (NON) 8,700 301,542 ICU Medical, Inc. (NON) 10,966 1,385,878 Integer Holdings Corp. (NON) 18,114 392,893 Integra LifeSciences Holdings Corp. (NON) 7,300 602,615 Spectranetics Corp. (The) (NON) (S) 23,917 600,078 STERIS PLC (United Kingdom) 9,628 703,807 Zeltiq Aesthetics, Inc. (NON) (S) 25,005 980,696 Health-care providers and services (3.0%) AmSurg Corp. (NON) 5,380 360,729 HealthEquity, Inc. (NON) (S) 22,200 840,270 HealthSouth Corp. 17,504 710,137 Landauer, Inc. 12,650 562,672 Molina Healthcare, Inc. (NON) 3,559 207,561 PharMerica Corp. (NON) 26,047 731,139 Select Medical Holdings Corp. (NON) (S) 40,819 551,057 Surgical Care Affiliates, Inc. (NON) 10,170 495,889 Health-care technology (0.6%) Veeva Systems, Inc. Class A (NON) (S) 20,952 864,899 Hotels, restaurants, and leisure (2.8%) Brinker International, Inc. (S) 11,367 573,238 Buffalo Wild Wings, Inc. (NON) 2,234 314,413 Cedar Fair LP 8,993 515,209 Cheesecake Factory, Inc. (The) (S) 17,253 863,685 Marcus Corp. (The) 14,905 373,221 Penn National Gaming, Inc. (NON) 35,900 487,163 Popeyes Louisiana Kitchen, Inc. (NON) 9,900 526,086 Sonic Corp. 20,100 526,218 Household durables (1.5%) CalAtlantic Group, Inc. 13,000 434,720 Century Communities, Inc. (NON) 14,800 318,348 Ethan Allen Interiors, Inc. 10,271 321,174 LGI Homes, Inc. (NON) (S) 31,700 1,167,828 Insurance (0.5%) Amtrust Financial Services, Inc. 25,499 684,138 Internet and direct marketing retail (0.5%) FTD Cos., Inc. (NON) 16,200 333,234 Groupon, Inc. (NON) (S) 76,000 391,400 Internet software and services (4.8%) Blucora, Inc. (NON) 40,300 451,360 Box, Inc. Class A (NON) (S) 39,700 625,672 Carbonite, Inc. (NON) 57,000 875,520 comScore, Inc. (NON) 6,900 211,554 Cornerstone OnDemand, Inc. (NON) 14,100 647,895 Instructure, Inc. (NON) 30,900 783,933 j2 Global, Inc. 13,100 872,591 New Relic, Inc. (NON) (S) 13,100 501,992 Pandora Media, Inc. (NON) (S) 32,000 458,560 Shopify, Inc. Class A (Canada) (NON) 13,600 583,712 Stamps.com, Inc. (NON) (S) 6,100 576,511 XO Group, Inc. (NON) 24,100 465,853 IT Services (1.3%) Cardtronics PLC Class A (United Kingdom) (NON) 12,158 542,247 CSG Systems International, Inc. 15,913 657,684 Travelport Worldwide, Ltd. 49,300 740,979 Leisure products (0.2%) MCBC Holdings, Inc. 20,888 238,123 Life sciences tools and services (2.0%) Albany Molecular Research, Inc. (NON) (S) 38,800 640,588 Cambrex Corp. (NON) 14,034 623,952 Charles River Laboratories International, Inc. (NON) 8,599 716,641 INC Research Holdings, Inc. Class A (NON) 10,053 448,163 VWR Corp. (NON) 19,900 564,364 Machinery (2.8%) Altra Industrial Motion Corp. 14,352 415,777 Hillenbrand, Inc. 18,300 579,012 Kadant, Inc. 11,148 580,922 Standex International Corp. 11,857 1,101,160 Wabash National Corp. (NON) 33,392 475,502 Woodward, Inc. 15,518 969,565 Marine (0.3%) Matson, Inc. 10,134 404,144 Media (0.8%) IMAX Corp. (Canada) (NON) (S) 17,100 495,387 Regal Entertainment Group Class A (S) 32,319 702,938 Metals and mining (0.4%) Ternium SA ADR 28,700 563,381 Multiline retail (0.2%) Big Lots, Inc. 6,700 319,925 Oil, gas, and consumable fuels (1.4%) Callon Petroleum Co. (NON) 41,470 651,079 Diamondback Energy, Inc. (NON) 4,776 461,075 Gulfport Energy Corp. (NON) 7,620 215,265 Synergy Resources Corp. (NON) (S) 105,200 729,036 Paper and forest products (0.4%) KapStone Paper and Packaging Corp. 30,469 576,473 Personal products (0.3%) Nutraceutical International Corp. (NON) 16,308 509,462 Pharmaceuticals (5.4%) Aerie Pharmaceuticals, Inc. (NON) 4,100 154,734 Akorn, Inc. (NON) 13,639 371,799 ANI Pharmaceuticals, Inc. (NON) (S) 7,300 484,355 Aralez Pharmaceuticals, Inc. (Canada) (NON) (S) 69,182 335,533 Cardiome Pharma Corp. (Canada) (NON) 143,714 451,262 Depomed, Inc. (NON) 14,727 368,028 Endo International PLC (NON) 21,000 423,150 Horizon Pharma PLC (NON) (S) 40,200 728,826 Impax Laboratories, Inc. (NON) 12,409 294,093 Jazz Pharmaceuticals PLC (NON) 11,482 1,394,833 Lannett Co., Inc. (NON) (S) 24,942 662,709 Medicines Co. (The) (NON) (S) 14,300 539,682 Pacira Pharmaceuticals, Inc. (NON) 7,362 251,928 Prestige Brands Holdings, Inc. (NON) 7,667 370,086 Sucampo Pharmaceuticals, Inc. Class A (NON) 26,533 326,621 Supernus Pharmaceuticals, Inc. (NON) 20,731 512,678 TherapeuticsMD, Inc. (NON) (S) 42,800 291,468 Professional services (0.9%) ICF International, Inc. (NON) 20,600 912,992 WageWorks, Inc. (NON) 6,989 425,700 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 19,274 843,816 Road and rail (0.5%) Saia, Inc. (NON) 23,900 716,044 Semiconductors and semiconductor equipment (11.0%) Advanced Energy Industries, Inc. (NON) 29,848 1,412,407 Ambarella, Inc. (NON) (S) 10,297 757,962 Cavium, Inc. (NON) 7,207 419,447 CEVA, Inc. (NON) 37,392 1,311,337 Cirrus Logic, Inc. (NON) 10,631 565,038 Cypress Semiconductor Corp. (S) 37,554 456,657 DSP Group, Inc. (NON) 24,238 291,098 FormFactor, Inc. (NON) 78,500 851,725 Inphi Corp. (NON) 10,800 469,908 Integrated Device Technology, Inc. (NON) 30,928 714,437 Lattice Semiconductor Corp. (NON) 111,679 724,797 Maxim Integrated Products, Inc. 15,400 614,922 MaxLinear, Inc. Class A (NON) 31,300 634,451 Mellanox Technologies, Ltd. (Israel) (NON) 19,760 854,620 Microsemi Corp. (NON) 16,012 672,184 MKS Instruments, Inc. 11,861 589,848 Monolithic Power Systems, Inc. 9,488 763,784 ON Semiconductor Corp. (NON) 60,782 748,834 Power Integrations, Inc. 10,477 660,365 Semtech Corp. (NON) 8,412 233,265 Silicon Laboratories, Inc. (NON) 5,634 331,279 Skyworks Solutions, Inc. 7,485 569,908 Tessera Technologies, Inc. 16,802 645,869 Tower Semiconductor, Ltd. (Israel) (NON) (S) 56,900 863,742 Software (8.2%) A10 Networks, Inc. (NON) 52,578 562,059 Aspen Technology, Inc. (NON) 14,535 680,093 Blackbaud, Inc. 12,551 832,633 CommVault Systems, Inc. (NON) 11,300 600,369 Fortinet, Inc. (NON) 20,400 753,372 Gigamon, Inc. (NON) 10,496 575,181 Mentor Graphics Corp. 31,298 827,519 MobileIron, Inc. (NON) 119,336 328,174 Paycom Software, Inc. (NON) (S) 10,100 506,313 Paylocity Holding Corp. (NON) 9,092 404,230 Proofpoint, Inc. (NON) (S) 9,621 720,132 PROS Holdings, Inc. (NON) 40,400 913,444 QAD, Inc. Class A 35,169 787,082 ServiceNow, Inc. (NON) 7,800 617,370 Tyler Technologies, Inc. (NON) 10,435 1,786,785 Verint Systems, Inc. (NON) 13,886 522,530 Zendesk, Inc. (NON) 15,500 476,005 Zix Corp. (NON) 34,979 143,414 Specialty retail (1.4%) American Eagle Outfitters, Inc. 34,500 616,170 Caleres, Inc. 20,960 530,078 Chico's FAS, Inc. 24,600 292,740 Children's Place, Inc. (The) 7,000 559,090 Technology hardware, storage, and peripherals (1.5%) NCR Corp. (NON) 28,400 914,196 Pure Storage, Inc. Class A (NON) (S) 59,400 804,870 Super Micro Computer, Inc. (NON) 21,400 500,118 Textiles, apparel, and luxury goods (1.2%) G-III Apparel Group, Ltd. (NON) 7,524 219,325 Oxford Industries, Inc. 5,314 359,758 Perry Ellis International, Inc. (NON) 20,600 397,168 Steven Madden, Ltd. (NON) 12,344 426,609 Wolverine World Wide, Inc. 16,901 389,230 Thrifts and mortgage finance (1.3%) BofI Holding, Inc. (NON) (S) 27,167 608,541 Essent Group, Ltd. (NON) 26,389 702,211 LendingTree, Inc. (NON) (S) 5,700 552,387 Tobacco (0.3%) Vector Group, Ltd. (S) 19,717 424,505 Trading companies and distributors (0.4%) Beacon Roofing Supply, Inc. (NON) 14,924 627,853 Total common stocks (cost $125,987,332) SHORT-TERM INVESTMENTS (18.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) 26,889,451 $26,889,451 Putnam Short Term Investment Fund 0.51% (AFF) 921,434 921,434 Total short-term investments (cost $27,810,885) TOTAL INVESTMENTS Total investments (cost $153,798,217) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $146,855,635. (b) The aggregate identified cost on a tax basis is $153,800,198, resulting in gross unrealized appreciation and depreciation of $27,416,327 and $6,813,216, respectively, or net unrealized appreciation of $20,603,111. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC** $18,919,737 $26,828,990 $18,859,276 $37,115 $26,889,451 Putnam Short Term Investment Fund**** 2,996,245 14,006,138 16,080,949 3,681 921,434 Totals ** No management fees are charged to Putnam Cash Collateral Pool, LLC. **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $26,889,451, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $26,612,072. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $13,835,448 $— $— Consumer staples 3,978,885 — — Energy 2,056,455 — — Financials 8,498,819 — — Health care 37,038,664 — — Industrials 20,913,869 — — Information technology 47,260,391 — — Materials 6,676,007 — — Real estate 3,948,002 — — Telecommunication services 2,385,884 — — Total common stocks — — Short-term investments 921,434 26,889,451 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
